410 S.W.2d 181 (1966)
Ruth GOLDEN et al., Petitioners,
v.
Jim Allen YORK et al., Respondents
No. A-11780.
Supreme Court of Texas.
December 31, 1966.
Guilford L. Jones, Big Spring, Owen H. Ellington, El Paso, for petitioner.
Paul Worden, McKinney, Hugh McGovern and Fred J. Morton, El Paso, James P. Markham, Jr., Houston, Joe Langford, Ralph Wm. Scoggins, El Paso, for respondent.

ON APPLICATION FOR WRIT OF ERROR
PER CURIAM.
Newton F. Tidwell died intestate survived only by descendants of his maternal grandparents and descendants of his paternal great-grandparents. The Court of Civil Appeals, relying on McKinney v. Abbott, 49 Tex. 371, has held that under Section 38 of the Probate Code, V.A.T.S., Tidwell's estate must be divided into two equal moieties, one of which passes to the paternal kindred and the other to the maternal kindred. 407 S.W.2d 293. We approve this holding, but another question decided by the intermediate court has not been brought forward for review. The application for writ of error is accordingly
Refused, no reversible error.